                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 30, 2021
                        UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JAMES CHRIS VICTORIAN,                      §
TDCJ #00597535,                             §
                                            §
        Petitioner,                         §
VS.                                         § CIVIL ACTION NO. 4:21-1374
                                            §
BOBBY LUMPKIN,                              §
                                            §
        Respondent.                         §

                      MEMORANDUM OPINION AND ORDER

      Petitioner James Chris Victorian is an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). He filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 to challenge a prison disciplinary proceeding (Dkt.

1). After reviewing all of the pleadings under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, the Court concludes that this case must

be dismissed for reasons set forth below.

I.    BACKGROUND

      Victorian is serving a 50-year sentence imposed in Case No. 577306, 177th

District Court of Harris County, for a murder committed on February 10, 1990 (Dkt. 1, at

2).      See    Offender     Information    Search,    available    at   https://offender.

tdcj.texas.gov/Offender Search/index.jsp (last visited Apr. 29, 2021); Victorian v. State,

No. A14-91-00427-CR, 1992 WL 1015 (Tex. App.–Hou. [14th Dist.] 1992, pet. ref’d).

      Victorian’s habeas petition does not challenge his conviction or sentence. Rather,

he seeks relief from a disciplinary conviction at the Estelle Unit on November 16, 2020,


1/5
                                                                 1
in disciplinary case number 20210051253 (Dkt. 1, at 5).              Victorian was convicted of a

threat to inflict harm and was punished by a 40-day recreation restriction, a 55-day

commissary restriction, a 40-day cell restriction, and reduction of his custody status. He

states that he did not lose previously earned good-time days and that he is not eligible for

release on mandatory supervision. He appealed the conviction through TDCJ’s two-step

administrative grievance procedure (id. at 5-6).

       Victorian claims that the disciplinary proceedings did not comport with the Due

Process Clause and that his counsel substitute was constitutionally ineffective (id. at 6-7).

II.    PRISON DISCIPLINARY PROCEEDINGS

       An inmate’s rights in the prison disciplinary setting arise under the Due Process

Clause of the Fourteenth Amendment to the United States Constitution. See Wolff v.

McDonnell, 418 U.S. 539, 557 (1974).2              Prisoners charged with institutional rules

violations are entitled to rights under the Due Process Clause only when the disciplinary

action may result in a sanction that will infringe upon a constitutionally protected liberty

interest. See Sandin v. Conner, 515 U.S. 472 (1995); Toney v. Owens, 779 F.3d 330, 336

(5th Cir. 2015). A Texas prisoner cannot demonstrate a due process violation in the

prison disciplinary context without first satisfying the following criteria: (1) he must be


1
       Victorian recently filed a separate habeas action, Civil Action No. 4:21-1333, that
challenged a disciplinary conviction on November 9, 2020, in case number 20210051228.
2
        The Fifth Circuit has held repeatedly that “there is no constitutionally protected right to
counsel substitute in a disciplinary proceeding.” Morgan v. Quarterman, 570 F.3d 663, 668 (5th
Cir. 2009); see Choyce v. Cockrell, 51 F. App’x 483 (5th Cir. 2002) (“As a prison inmate does
not have a right to either appointed or retained counsel at prison disciplinary hearings, there is no
constitutional violation on which habeas relief could be granted on the basis of ineffective
assistance of counsel substitute at a disciplinary hearing”).


2/5
eligible for early release on the form of parole known as mandatory supervision; and (2)

the disciplinary conviction at issue must have resulted in a loss of previously earned

good-time credit. See Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000).

       Victorian cannot demonstrate a constitutional violation in this case because, as he

acknowledges in his petition, he is not eligible for release on mandatory supervision.3

This is fatal to his habeas claims. Only those Texas inmates who are eligible for early

release on mandatory supervision have a protected liberty interest in their previously

earned good-time credit. See Malchi, 211 F.3d at 957-58. Additionally, as Victorian

states in his petition, his disciplinary sentence did not include the loss of previously

earned good-time credits. Although his conviction resulted in other penalties, including a

reduction in custody status and the loss of certain privileges, the Fifth Circuit has

recognized that sanctions such as these, which are “merely changes in the conditions of

[an inmate’s] confinement,” do not implicate due process concerns. Madison v. Parker,

104 F.3d 765, 768 (5th Cir. 1997); see Malchi, 211 F.3d at 958.

       Because Victorian cannot demonstrate a constitutional violation, his habeas corpus

petition must be dismissed for failure to state a claim upon which relief may be granted.


3
         Victorian was convicted of murder under Texas Penal Code § 19.02, see Victorian, 1992
WL 1015, at *1, which renders him ineligible for mandatory supervision. Eligibility for
mandatory supervision in Texas is “‘governed by the law in effect at the time the offense was
committed.’” See Ex parte Keller, 173 S.W.3d 492, 495 (Tex. Crim. App. 2005) (quoting Ex
parte Byrd, 162 S.W.3d 250, 252 (Tex. Crim. App. 2005)). According to Texas law in effect on
February 10, 1990, when Victorian committed the murder offense, a person convicted of murder
is ineligible. See TEX. CODE OF CRIM. PROC. art. 42.18, § 8(c)(1) (1990) (“A prisoner may not be
released to mandatory supervision if . . . the prisoner is serving a sentence for . . . a first degree
felony under Section 19.02, Penal Code (Murder)”). The current version of this Texas statute
also provides that an inmate convicted of murder under Texas Penal Code § 19.02 may not be
released to mandatory supervision. See TEX. GOV’T CODE § 508.149(a)(2).


3/5
III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes


4/5
that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:

       1.     The relief sought in the federal habeas corpus petition (Dkt. 1) filed by

              James Chris Victorian is DENIED and this case is DISMISSED with

              prejudice.

       2.     All pending motions, if any, are DENIED as moot.

       3.     A certificate of appealability is DENIED.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Houston, Texas, this 30th day of April, 2021.


                                               ___________________________________
                                               GEORGE C. HANKS, JR.
                                               UNITED STATES DISTRICT JUDGE




5/5
